                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

SOUTH WESTERN COMMUNICATIONS, )
INC.,                                 )
                                      )
          Plaintiff,                  )
                                      )
      v.                              )                 CV 117-097
                                      )
MCKNIGHT CONSTRUCTION CO.,            )
                                      )
          Defendant,                  )
                                      )
      v.                              )
                                      )
PENCO ELECTRICAL CONTRACTORS, )
INC.,                                 )
                                      )
          Third-Party Defendant.      )
                                 __________

                                      ORDER
                                      __________

       Before the Court is Plaintiff South Western Communications, LLC, (“SWC”) and

Third-Party Defendant Penco Electrical Contractors, Inc.’s (“Penco”) joint motion to

withdraw their motions to compel. (Doc. no. 62.) Upon consideration, the Court GRANTS

the motion and DIRECTS the CLERK to terminate SWC and Penco’s motions to compel.

(Doc. nos. 51, 55.)

       SO ORDERED this 1st day of April, 2019, at Augusta, Georgia.
